El Juez Presideute Señor del Toro,
emitió la opinión del tribunal.
En este caso la Insular Motor Corporation demandó en la Corte de Distrito de San Juan a Hipólito López y a Mon-serrate Camacho en cobro de pagarés y por vía de asegura-miento ' de la sentencia obtuvo una orden de embargo dé bienes de los demandados, situados en Mayagüez, previa pres-tación de una fianza por mil dólares. Prestada la fianza se libró el mandamiento dirigido al márshal del distrito de Mayagüez y éste lo cumplimentó embargando todo derecho, título e interés que los demandados tuvieran a un automóvil marca Graham Paige y a otro marca Buick.
Así las cosas, Pedro M. Nieva presentóse ante el márshal del distrito de Mayagüez y bajo juramento alegó que' el auto-móvil marca Buick embargado era de su exclusiva propiedad y habiendo prestado una fianza por el doble del valor del automóvil, el márshal le hizo entrega del mismo.
El márshal envió entonces la petición jurada de Nieva y la fianza a la Corte de Distrito de San Juan y seguidamente Nieva archivó en dicha corte una moción solicitando el tras-lado de la tercería a la de Mayagüez invocando la sección 8a. de la ley sobre la materia. Se opuso la demandante en el. pleito exf que se decretó la orden de embargo invocando a su vez la propia ley, y la corte de distrito de San Juan decidió la controversia en pro del tercerista. La demandante se *128dirigió entonces a este Tribunal Supremo por medio del pre-sente recurso de certiorari. El auto fué expedido y las partes interesadas archivaron sus alegatos.
La sección 17 de la ley sobre tercería dice: “La Corte que dictare la orden tendrá competencia para conocer del procedimiento en los casos de tercería” y la 18 de modo terminante agrega: “Será competente para conocer de los juicios de tercería, la corte que tenga jurisdicción en el asunto en que se haya decretado la orden a que se refiere la tercería.”
Si ésas fueran las únicas disposiciones de la ley, tendría razón la peticionaria. Pero existen además las secciones 8 y 9 que prescriben:
“Sección 8. Cuando una persona reclamare bienes muebles, pres-tando el juramento y constituyendo la fianza, de acuerdo con lo dispuesto en la presente, si la orden de embargo hubiere sido li-brada por la corte de un distrito distinto de aquel en que se ejecu-tare el embargo, entonces el agente que hubiere tomado el jura-mento, y recibido la fianza, consignará al dorso de ésta el valor de la propiedad, según su propia tasación y remitirá inmediatamente la fianza y juramento, acompañados de una copia de la orden, a lá corte de distrito donde se ejecutare el embargo, que tuviere com-petencia según se dispone más adelante.
“Sección 9. — El márshal u otro agente que hubiere recibido la fianza, también consignará al dorso de la orden original el hecho de haberse presentado dicha reclamación, bajo juramento y fianza, con expresión del reclamante y nombres de los fiadores, así como de la corte a que fuere remitida la-fianza, y acto seguido devolverá dicha orden original a la corte que la hubiere librado.”
Presentan estas secciones el caso especial en que la corte que conoce del pleito en que se libra la orden de embargo, no traba bienes radicados en su distrito, sino fuera de su distrito.
Es cierto que no disponen de modo expreso que la corte del distrito en que se traba el embargo sea la competente para conocer de la tercería y que las palabras finales de la sección 8 “que tuviere competencia según se dispone más *129adelante,” introducen confusión, pues en verdad lo qne más adelante se dispone es lo qne ya hemos consignado, a saber s que la competencia corresponde a la corte qne tenga juris-dicción en el asunto en qne se baya decretado la orden de embargo; pero ¿a qué disponer la ley qne “el agente qne hubiere tomado el juramento, y recibido la fianza, consignará al dorso de ésta el valor de la propiedad, según su propia tasación, y remitirá inmediatamente 'la fianza y juramento acompañados de una copia de la orden, a la corte de distrito donde se ejecutare el embargo,” si no es para que dicha corte sea la qne conozca del pleito de tercería?
Estudiadas cuidadosamente las dos secciones se ve que fijan por completo todo lo que debe hacerse en el caso especial a que se refieren, así: Entablado un pleito en el dis-trito A, el demandante para asegurar la efectividad de la sentencia que pueda dictarse pide que se embarguen bienes del demandado situados en el distrito B. La corte accede, previa prestación de fianza, en su caso. El demandante presta la fianza. Entonces se libra mandamiento para eje-cutar el embargo, dirigido al márshal del distrito B. El márshal ejecuta el embargo de bienes que le señala el deman-dante como del demandado. Una tercera persona comparece ante él y, por escrito, bajo juramento, alega que los bienes embargados son de su propiedad. El márshal tasa los bienes y si el tercero presta una fianza por el doble de la tasación, se los entrega.
¿Qué hace entonces el márshal? Remite inmediatamente la fianza y juramento y una copia de la orden de embargo a la corte de distrito donde se ejecute el embargo, o sea la del distrito B, y consigna al dorso de la orden original el hecho de haberse presentado la reclamación por un tercero, bajo juramento y fianza, con expresión de los nombres del reclamante y fiadores y del de la corte a que fuere remitida la fianza, y acto seguido devuelve la orden original a la corte que la hubiere librado o sea a la del distrito A, que queda así enterada de lo sucedido.
*130Parece y es lo lógico que el pleito de tercería se tramite en la misma corte en que se tramita el pleito principal. De abí las secciones 17 y 18 de la ley. Pero ello tiene lugar cuando el bien embargado y reclamado por un tercero radica en el mismo distrito. Si radica en otro distrito, surge el caso especial regulado por las secciones 8 y 9 de la ley.
Analizada la totalidad de la ley, se verá que la tercería constituye un caso separado que tiene vida por sí mismo y se resuelve con entera independencia de aquel en que se dictó la orden de embargo. De allí que no baya dificultad que un tribunal distinto del que libre la orden de embargo pueda conocer del procedimiento.

Por virtud de todo lo expuesto, debe amularse él auto expedido y devolverse los autos a la Corte de Distrito de San Juan.